
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


GRAPHIC [g501510.jpg]

REVISED
June 30, 2008

Peter Swinburn
222 Cook Street
Denver, CO 80206

Dear Peter:

This letter confirms Molson Coors Brewing Company's offer for you as the
President and Chief Executive Officer of Molson Coors Brewing Company.

Effective Date

        The effective date of your appointment is July 1, 2008 as the
MillerCoors closing is scheduled to occur the day before.

Base Salary

        Your adjusted base salary will be $875,000 per annum, payable monthly in
arrears.

Short-term Incentive Opportunity

        You will continue to be eligible for an annual bonus under the Molson
Coors Incentive Plan (MCIP). Effective July 1, 2008, your target opportunity is
100% of base salary. MCIP is awarded each March for the prior year's
performance. Your MCIP opportunity is earned 100% on Molson Coors Brewing
Company's performance.

Long-term Incentive Opportunity

        You will continue to be eligible for long -term incentive awards
targeting an annual compensation value of $2.5 million. Presently, long-term
incentive opportunity includes three vehicles—Performance Share Unit (PSUs)
(20%), Stock Only Stock Appreciation Rights (SoSars) (40%) and Restricted Share
Units (RSUs) (40%).

        Executive compensation is reviewed annually and adjustments can be made
to targets and ranges for base pay, short-term incentive or long term incentive
components of the total compensation package. Additionally, the type of
long-term vehicles used by Molson Coors to fulfill the annual target
compensation of the LTI component of pay are reviewed annually in consideration
of compensation objectives and financial impact to the Company. Should any
changes be recommended and approved by the Compensation and Human Resources
Committee and/or the MCBC Board of Directors for either change in target
compensation grant levels, ranges or in LTI vehicles, those changes would apply
to you.

Total Compensation Opportunity

        Total direct compensation includes base, short-term and long-term
incentives. At target, short-term and long-term incentive opportunity, your
annual total compensation opportunity will be $4,250,000.

Promotional Assignment Grant

        You will be granted 10,000 RSUs and 20,000 SoSars as acknowledgement of
this appointment. This grant will be made in July 2008.

--------------------------------------------------------------------------------



Other Compensation and Benefits

        All other compensation and benefits awarded in conjunction with your
prior appointment as President and Chief Executive Officer of Coors Brewing
Company (including participation in the Company's Health and Welfare Benefits,
relocation assistance, allowances and reimbursements, monthly vehicle allowances
and any remaining unused US home to UK home first class, roundtrips for you and
your spouse) remain in force.

Termination

        In the event of termination due to death or disability, you or your
estate will be entitled to the balance of your annual salary and a full year's
short term incentive for the year in which the death or disability occurs. Your
long-term incentive awards will be subject to the terms of termination for each
grant.

        In the event you elect either early or full retirement from Coors
Brewing Company, your annual salary will cease as of the date of retirement and
you will be eligible for a prorated MCIP award payable at the same time as
awards for other employees. The prorated MCIP will be based on your actual base
salary earned over the period of your employment in the year of retirement. You
will be eligible for continuation of health and welfare benefits under the
normal plan provisions.

        In the event of your involuntary termination by the Company, other than
for just cause, you will be eligible for a severance payment, in the form of a
continuation of your base salary equal to 24 months (the "Severance Period").
You will not be entitled to any compensation on account of lost annual bonus
(MCIP) payments for the Severance Period, but shall be eligible for MCIP bonus
payments prorated for any part of service up to the date of commencement of the
severance period. In addition, all your existing insured benefits (excluding
short and long-term disability) and perquisites will be continued during the
Severance Period or until you find new employment or self-employment which ever
occurs first. You will continue to accrue pension service during the Severance
period or until you find new employment or self-employment which ever occurs
first.

        Peter, I and the Molson Coors Board of Directors are very pleased with
your appointment as President and CEO of Molson Coors Brewing Company. We're
confident that you will effectively lead the company to its' next level of
performance. Please confirm your agreement with the compensation and employment
provisions as outlined in this letter by your signature below, forwarding a
signed copy to me or to Ralph Hargrow, our Global Chief People Officer at your
earliest convenience.


Regards,
 
 
 
 
/s/ PETE COORS (RH)


--------------------------------------------------------------------------------

Pete Coors
Vice Chairman
Molson Coors Brewing Company
 
 
 
 

I confirm that the above arrangements are in accordance with my understanding
and are entirely acceptable to me. I agree to keep the terms of this employment
agreement confidential.

 
   
   
   
Signature   /s/ PETER SWINBURN


--------------------------------------------------------------------------------

Peter Swinburn   Date   7-3-08


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

